PER CURIAM:
Quinton D. Rainey appeals the district court’s orders denying relief on his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2006), and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Rainey, No. 4:94-cr-00069-RBS-l (E.D. Va. May 21, 2008; July 1, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.